Title: From George Washington to Robert H. Kirkwood, Jr., 19 March 1783
From: Washington, George
To: Kirkwood, Robert H., Jr.


                        
                            Sir
                            Head Quarters 19th Mar: 1783
                        
                        I have received from you, an Arrangement of the Officers of the Delaware Battalion, My Approbation of it is
                            conveyed to the Secretary at War as I know no objection to it—from whom you will also be able to collect my Sentiments
                            respecting the drawing the Troops of that Battalion into one collected Body. I am &c.
                    